DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/21/2020, which are in response to USPTO Office Action mailed 9/29/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PGPUB No. 2017/01224447; Pub. Date; May 4, 2017) in view of Majumder (US PGPUB No.: 2007/0130123; Pub. Date: Jun. 7, 2007)

Regarding independent claim 1,
	Chang discloses a method of recommending similar searches in an electronic document search engine, the method comprising: receiving a current search query from a user. See FIG. 11, (Disclosing a method 1102 comprising a step 1104 of receiving a linguistic item input from a user computing device, i.e. a current search query from a user.).
the current search query intended for the search engine. See Paragraph [0033], (Input linguistic items correspond to queries that user submit to search engines, i.e. a current search query intended for a search engine.).
converting the current search query into one or more word vectors. See FIG. 4 and Paragraphs [0049]-[0050], (Disclosing a semantic transformation component 402 configured to generate generates a series of word vectors from an input item 404.).
converting the one or more word vectors into a document vector with a machine learning model. See FIG. 4 and Paragraph [0065], (Second part 408 generates state vectors using a recurrent neural network, i.e. a machine learning model.). See Paragraph [0072], (A concept vector y is generated based on mathematical relationships between state vectors, i.e. word vectors are converted into the concept vector, i.e. a document vector, with a machine learning model.).
the machine learning model trained on a set of pairs, each pair comprising (i) a respective prior search query, each comprising one or more word vectors. See FIG. 10 and Paragraph [0087], (Disclosing training a neural network using training examples, i.e. a set of pairs. Training examples include a Query “Q”, i.e. a prior search query. Each query comprising linguistic items processed into word vectors.).
and (ii) a composite vector describing a respective document that is searchable by the search engine and is responsive to the respective prior search query. See FIG. 10 and Paragraph [0089], (Illustrating Machine-Training Component 1002 interacting with historical data 1004.  Historical data 1004 representing a collection of vectors where each vector comprises a query and documents responsive to the query, i.e. composite vectors describing documents searchable by the search engine. Document D+ represents a document that a user has selected in response to a query and a list of D- representing documents that a user did not select in response to the query, i.e. a list of documents responsive to a query. The document is described within the context of how relevant it is to a given input query.).
Chang does not disclose the step of applying a locality-sensitive hashing algorithm to the document vector to determine one or more of the composite vectors that are closest to the document vector.
and recommending to the user, responsive to the current search query, the prior search queries, to which the closest composite vectors are responsive.
Majumder discloses the step of applying a locality-sensitive hashing algorithm to the document vector to determine one or more of the composite vectors that are closest to the document vector. See Paragraph [0067], (Disclosing a method for improving identification of related content. Vector scores are analyzed to determine closest matches to a particular article using locality sensitive hashing. Articles are analyzed in real-time when the request is received to find content related to a particular article, i.e. the LSH algorithm is employed in response to a query request.).
and recommending to the user, responsive to the current search query, the prior search queries, to which the closest composite vectors are responsive. See Paragraph [0067], (Articles are analyzed in real-time when the request is received to find content related to a particular article. Closest matches are then provided to a client computing device for display in a browser interface, i.e. the closest matches corresponding to content recommendations are provided to a user. Note that closest matches are derived from vector scores, i.e. to which the closest composite vectors are responsive.).
Chang and Majumder are analogous art because they are in the same field of endeavor, optimizing delivery of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chang to include the method of calculating closest matches using locality sensitive hashing as described by Majumder. Locality-sensitive hashing is a known algorithmic technique utilized for nearest neighbor searching for finding a given point in a set of data closest to a given input. The vector score analysis providing users with alternative content that may be of interest in real-time using locality sensitive hashing.

Regarding dependent claim 2,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
	Chang further discloses the step wherein the machine learning model is a recurrent neural network. See FIG. 4 and Paragraph [0065], (Second part 408 generates state vectors using a recurrent neural network, i.e. a machine learning model.).

Regarding dependent claim 3,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
	Chang further discloses the step wherein the set of pairs is based on user data in the search engine, wherein each pair comprises (i) a respective prior search query input by a user in the search engine. See FIG. 10 and Paragraph [0088], (Historical Data 1004 represents click-through data illustrated as a plurality of vectors that describe queries submitted by users over a span of time, i.e. previously entered user data in the search engine. Each vector represents a query "Q" and an associated list of selected and/or unselected documents "D".).
and (ii) a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query. See FIG. 10 and Paragraph [0089], (Each vector within historical data 1004 represents a query "Q" and an associated list of selected and/or unselected documents "D" where D+ corresponds to a document which has been selected by the user in response to the search query.).


Regarding dependent claim 4,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
	Chang further discloses the step of wherein: the search query is received through a search interface for the search engine. See Paragraph [0041], (Disclosing a user interface component through which a user may provide input linguistic items to the processing engine, i.e. search queries are entered via a search interface.).
	Chang does not disclose the step of recommending the prior search queries comprises recommending the prior search queries in or near the search interface.  
Majumder discloses the step of recommending the prior search queries comprises recommending the prior search queries in or near the search. See Paragraph [0067] and FIG. 19, (Illustrating a simulated screen 540 including a search bar and sections 544, 546 and 548 for displaying related content in addition to the original article, i.e. recommendations of related content proximate the main search result.).
Chang and Majumder are analogous art because they are in the same field of endeavor, optimizing delivery of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chang to include the method of displaying search results disclosed by Majumder. The resulting improvement would be the ability to navigate to other related results, granting further access to content relevant to the user’s search query.

Regarding dependent claim 9,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
	Chang further discloses the step of training the machine learning model on the set of pairs. See FIG. 10 and Paragraph [0087], (The disclosed method of training a neural network  includes the use of a plurality of click-through data constituting a plurality of training examples, i.e. a set of pairs.).

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Majumder as applied to claim 1 above, and further in view of Mehrotra et al. (US PGPUB No. 2014/0229473; Pub. Date; Aug. 14, 2014).
Regarding dependent claim 5,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
Chang-Majumder does not disclose the step wherein each composite vector comprises: a feature vector model portion based on one or more features of an entity that are included in the respective document.
a description vector model portion calculated based on a narrative description of the entity that is included in the respective document.
and an image vector model portion based on an image of the entity that is included in the respective document.  
Mehrotra discloses the step wherein each composite vector comprises: a feature vector model portion based on one or more features of an entity that are included in the respective document. See Paragraph [0061], (A method for determining documents nearest to a query wherein each document within a database of documents includes a set of vectors. Each vector describing information contained in a document, i.e. features of an entity included in a document.).
a description vector model portion calculated based on a narrative description of the entity that is included in the respective document. See Paragraph [0061], (A vector of the set of vectors may include text used to describe the document from which features can be extracted, i.e. a description vector for a document.).
and an image vector model portion based on an image of the entity that is included in the respective document. See Paragraph [0061], (A vector of the set of vectors may include an image within the document from which features can be extracted, i.e. an image vector containing image data included in the document.).
Chang, Majumder and Mehrotra are analogous art because they are in the same field of endeavor, methods and systems for processing queries. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Chang, Majumder and Mehrotra before them to modify the system of Chang-Majumder to include the set of vectors used to describe documents as disclosed by Mehrotra. Doing so would allow the system to determine a query result by analyzing document vectors representing a variety of features including text, images, etc. Paragraph [0060] of Mehrotra further disclosing that document features are used to determine which documents fall within a specified search radius that represents accurate or acceptable results to a user query.
Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Majumder as applied to claim 1 above, and further in view of TOMMY et al. (US PGPUB No. 2018/0225274; Pub. Date: Aug. 9, 2018).
Regarding dependent claim 6,
As discussed above with claim 1, Chang-Majumder discloses all of the limitations.
	Chang-Majumder does not disclose the step wherein determining that the current search query includes a spelling error, and determining a corrected current search query by correcting the spelling error.
TOMMY discloses the step wherein determining that the current search query includes a spelling error, and determining a corrected current search query by correcting the spelling error. See Paragraph [0023], (Disclosing a spell checker for performing spell checks of an input query text, i.e. determining that a current search query contains an error, wherein word recommendations are provided for a given word by inserting, deleting, substituting or rotating letters of a word, i.e. correcting a spelling error.).
Chang further discloses the step wherein converting the current search query into one or more word vectors comprises converting the corrected current search query into one or more word vectors. See FIG. 4 and Paragraphs [0049]-[0050], (Disclosing a semantic transformation component 402 configured to generate generates a series of word vectors from an input item 404.). 
The examiner notes that a corrected current search query as disclosed by TOMMY is still a search query. As such it would be obvious that a corrected search query can be converted into a word vector via the method of Chang.
	Chang, Majumder and TOMMY are analogous art because they are in the same field of endeavor, methods and systems for processing queries using machine learning techniques. It would have been obvious to anyone having ordinary skill in the art before the effective filing date having Chang, Majumder and TOMMY before them to modify the system of Chang-Majumder to include the method of performing a spell check as described by TOMMY. Doing so would allow the system to determine correct, incorrect and complex sentences that have grammatical errors. Paragraph [0017] of TOMMY describes that the disclosed method is able to determine or assess the lack of connection between words by using a recurrent neural network that learns to construct sentences by selecting words in sequence.

Regarding dependent claim 7,
As discussed above with claim 6, Chang-Majumder-TOMMY discloses all of the limitations.
TOMMY further discloses the step wherein determining that the current search query includes a spelling error comprises comparing the current search query to a library of n-tuple word mappings. See Paragraph [0023], (Individual words in the input text are compared with a dictionary stored in a database to determine a closest recommended word for each word in the input text, i.e. a library of word mappings where the recommendations are properly-spelled words.).

Regarding dependent claim 8,
As discussed above with claim 7, Chang-Majumder-TOMMY discloses all of the limitations.
Chang further discloses the step wherein: the prior search queries included in the set of pairs comprises a first set of prior search queries. See FIG. 10 and Paragraph [0087], (The disclosed method of training a neural network  includes the use of a plurality of click-through data constituting a plurality of training examples, i.e. a set of pairs. A query "Q" is an element of a training example. Note [0116] the input linguistic item is a query Q, comprising query tokens that are processed into vectors by the semantic transformation component.).
	TOMMY further discloses the step wherein the library of n-tuple word mappings comprises a second set of prior search queries comprising a plurality of properly-spelled search queries. See Paragraph [0047], (A set of correct sentences is determined based on a comparison of the input text and words from the dictionary, i.e. a set of properly-spelled search queries.).

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Majumder as applied to claim 1 above, and further in view of Vadrevu et al. (US PGPUB No. 2012/0284275).
Regarding dependent claim 10,
As discussed above with claim 1, Chang-Vadrevu discloses all of the limitations.
Vadrevu further discloses the step of receiving, from the user, a selection of one of the prior search queries. See FIG. 2 and Paragraph [0065], (Result Page 200 containing a plurality of clusters 210, 220 and 230 containing individual URL links as search results. Users may click on individual URL links to navigate to a desired article, i.e. selecting one of the prior search queries.).
executing a search with the search engine on the user-selected prior search query. See FIG. 2 and Paragraph [0065], (Result Page 200 containing a plurality of clusters 210, 220 and 230 containing individual URL links as search results. Users may click on individual URL links to navigate to a desired article, i.e. interacting with the URL link results in navigating to the electronic document and/or other network resource.).
and returning a set of documents to the user that are responsive to the user-selected prior search query. See FIG. 2 and Paragraph [0065], (Result Page 200 containing a plurality of clusters 210, 220 and 230 containing individual URL links as search results. Users may click on individual URL links to navigate to a desired article. Note that interacting with a URL link and navigating to the desired electronic document or network resource is returning a document(s) responsive to the selection of the URL, i.e. the prior search query.).
Chang, Majumder and Vadrevu are analogous art because they are in the same field of endeavor, optimizing content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Chang-Majumder to include the interface for allowing users to navigate a selection of most relevant search results as disclosed by Vadrevu. Doing so would allow users to further access a corpus of already-relevant documents to further expand their field of search. 


Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding independent claim 1,
	Applicant argues that the combination of Chang (US PGPUB No. 2017/01224447) in view of Majumder (US PGPUB No. 2007/0130123) does not disclose the following limitation:
	recommending, to the user, responsive to the current search query, the prior search queries to which the closest composite vectors are responsive.
Paragraph [0027] of Majumder discloses that the features of the content matching application may be applied to the context of search engines. In the examiner’s view, articles in a content matching system within the context of a search engine represent existing, i.e. previous, queries as search criteria. As described in Paragraph [0037], an article may be embodied as “content on a blog, web page, a document linked from a webpage, a document on a file server and/or various other combinations of files or pages that include content” and is received as search criteria in step 272 of the method illustrated in FIG. 4. Therefore, articles represent search queries and the collection of related articles would also represent existing search queries.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159